453 So.2d 504 (1984)
Milton S. MONYEK, Appellant,
v.
Arlyne S. MONYEK, Appellee.
No. 84-993.
District Court of Appeal of Florida, Third District.
July 31, 1984.
Bryson & Berman and John E. Bergendahl, Miami, for appellant.
Floyd, Pearson, Richman, Greer, Weil, Zack & Brumbaugh and Herman J. Russomanno, Miami, for appellee.
Before HUBBART, NESBITT and BASKIN, JJ.
PER CURIAM.
This is an appeal from an order entered in a post judgment marriage dissolution proceeding, which order we interpret to be a final judgment. The order confirms a previously filed report of a general master, subject to timely exceptions; it also enters a "final judgment in the sum of $13,750.00 plus interest at the legal rate from November 24, 1983, for which let execution issue." We are compelled to reverse this final judgment because it was entered on a master's report without conducting a hearing upon certain exceptions timely filed by Milton S. Monyek, the former husband, and without ruling thereon, as required by Fla.R.Civ.P. 1.490(h). See Kay v. Kay, 430 So.2d 532 (Fla. 4th DCA 1983). Beyond that, we find no other error committed below upon this appeal.
The final judgment under review is, therefore, reversed and the cause is remanded to the trial court with directions to conduct a hearing pursuant to Fla.R.Civ.P. 1.490(h) on the above-stated exceptions and thereafter to enter an appropriate order thereon.
Reversed and remanded.